Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Gloria on 03/01/2022.

Please enter amendment as shown below:
(Currently Amended) A method of managing geospatial assets, comprising:
displaying, using a graphical user interface (GUI), a plurality of selectable geospatial assets that are associated with the user at a user device, the plurality of selectable geospatial assets comprising a geospatial asset that corresponds to a data structure storing first information defining boundaries of a region on a map and storing second information used to retrieve uploaded data products associated with the region;
receiving a first input from the user using the GUI to select the geospatial asset from the plurality of selectable geospatial assets;
displaying, using the GUI, the boundaries of the region on the map based on the first input to select the geospatial asset;
displaying options for ordering at least one image [[or]] and at least one map for the region from one or more geospatial data suppliers; 
receiving a second input from the user using the GUI to select at least one of: the at least one image [[or]] and at least one map for ordering;

displaying, using the GUI, a status of fulfillment of the order indicating whether any of the at least one selected image or map has been uploaded by the geospatial data supplier in response to the order for the at least one selected image or map;
receiving the at least one selected image or map from the geospatial data supplier in accordance with the at least one selected image or map having been uploaded by the geospatial data supplier; and
displaying the at least one selected image or map received from the geospatial data supplier on the map in the GUI.
(Previously Presented) The method of claim 1, comprising:
updating the second information to associate the at least one selected image or map with the geospatial asset.
(Original) The method of claim 2, comprising:
generating a link associated with the geospatial asset, wherein inputting the link in a web browser causes the web browser to display the boundaries of the region on the map.
(Original) The method of claim 3, comprising:
receiving, from the user, a request to provide the link; and
displaying the link using the GUI.
(Previously Presented) The method of claim 1, comprising:
providing to the user an option to select a recurrence time interval for one or more of the at least one selected image or map.
(Original) The method of claim 5, wherein the recurrence interval comprises a number of days, a number of weeks, or a number of months.
(Original) The method of claim 1, wherein the geographical asset is configured based on a file uploaded by the user, comprising:
receiving, from the user, the file comprising geolocation data associated with one or more geofences; and

(Original) The method of claim 7, wherein the geolocation data comprises Global Positioning System (GPS) coordinates.
(Original) The method of claim 1, wherein the geographical asset is configured based on a user’s input on the map, comprising:
receiving, on the map displayed using the GUI, a third input from the user that designates the boundaries of the region.
(Original) The method of claim 9, wherein the third input comprises a marking based on a drawing line, a polygon, a rectangle, a circle, or a location pin.
(Previously Presented) The method of claim 1, wherein the at least one image or map comprises an RGB image, a multispectral (MS) image, a long wave infra-red (IR) image, or a digital elevation map (DEM).
(Currently Amended) A system, comprising:
one or more processors; and
a memory storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising:
displaying, using a graphical user interface (GUI), a plurality of selectable geospatial assets that are associated with the user at a user device, the plurality of selectable geospatial assets comprising a geospatial asset that corresponds to a data structure storing first information defining boundaries of a region on a map and storing second information used to retrieve uploaded data products associated with the region;
receiving a first input from the user using the GUI to select the geospatial asset from the plurality of selectable geospatial assets;
displaying, using the GUI, the boundaries of the region on the map based on the first input to select the geospatial asset;
displaying options for ordering at least one image [[or]] and at least one map for the region from one or more geospatial data suppliers;
: the at least one image [[or]] and at least one map for ordering;
providing to a geospatial data supplier an order for at least one selected image or map; 
displaying, using the GUI, a status of fulfillment of the order indicating whether any of the at least one selected image or map has been uploaded by the geospatial data supplier in response to the order for the at least one selected image or map;
receiving the at least one selected image or map from the geospatial data supplier in accordance with the at least one selected image or map having been uploaded by the geospatial data supplier; and
displaying the at least one selected image or map received from the geospatial data supplier on the map in the GUI.
(Previously Presented) The system of claim 12, wherein the operations comprise:
updating the second information to associate the at least one selected image or map with the geospatial asset.
(Original) The system of claim 13, wherein the operations comprise:
generating a link associated with the geospatial asset, wherein inputting the link in a web browser causes the web browser to display the boundaries of the region on the map.
(Original) The method of claim 14, wherein the operations comprise:
receiving, from the user, a request to provide the link; and
displaying the link using the GUI.
(Previously Presented) The system of claim 12, wherein the operations comprise:
providing to the user an option to select a recurrence time interval for one or more of the at least one selected image or map.
(Original) The system of claim 16, wherein the recurrence interval comprises a number of days, a number of weeks, or a number of months.
(Original) The system of claim 12, wherein the geographical asset is configured based on a file uploaded by the user, and wherein the operations comprise:

configuring the first information storing the boundaries of the region based on the one or more geofences, wherein the one or more geofences enclose the region.
(Original) The system of claim 18, wherein the geolocation data comprises Global Positioning System (GPS) coordinates.
(Original) The system of claim 12, wherein the geographical asset is configured based on a user’s input on the map, and wherein the operations comprise:
receiving, on the map displayed using the GUI, a third input from the user that designates the boundaries of the region.
(Original) The system of claim 20, wherein the third input comprises a marking based on a drawing line, a polygon, a rectangle, a circle, or a location pin.
(Previously Presented) The system of claim 12, wherein the at least one image or map comprises an RGB image, a multispectral (MS) image, a long wave infra-red (IR) image, or a digital elevation map (DEM).
(Currently Amended) A non-transitory computer-readable storage medium comprising instructions for managing geospatial assets, wherein the instructions, when executed by one or more processors, cause the one or more processors to perform instructions comprising:
displaying, using a graphical user interface (GUI), a plurality of selectable geospatial assets that are associated with the user at a user device, the plurality of selectable geospatial assets comprising a geospatial asset that corresponds to a data structure storing first information defining boundaries of a region on a map and storing second information used to retrieve uploaded data products associated with the region;
receiving a first input from the user using the GUI to select the geospatial asset from the plurality of selectable geospatial assets;
displaying, using the GUI, the boundaries of the region on the map based on the first input to select the geospatial asset;
displaying options for ordering at least one image [[or]] and at least one map for the region from one or more geospatial data suppliers; 
: the at least one image [[or]] and at least one map for ordering;
providing to a geospatial data supplier an order for at least one selected image or map; 
displaying, using the GUI, a status of fulfillment of the order indicating whether any of the at least one selected image or map has been uploaded by the geospatial data supplier in response to the order for the at least one selected image or map;
receiving the at least one selected image or map from the geospatial data supplier in accordance with the at least one selected image or map having been uploaded by the geospatial data supplier; and
displaying the at least one selected image or map received from the geospatial data supplier on the map in the GUI.
24. (Canceled) 


  In response to amendment filed 11/15/2021, claims 1, 2, 5, 11, 12, 13, 16, 22 and 23 have been amended. After updated search, no other prior art of record has taught that which was presented in the amended claims.
 
The following is an Examiner’s statement of reasons for allowance:
Examiner has considered applicant’s arguments and amendments in view of the prior rejections and cited art. After reviewing the art and performing an updated search, the examiner finds that no combination of prior art reads on the claim as a whole. Specifically, the newly added limitations in combination with the remainder of the claim make the independent claims as a whole novel and non-obvious over the prior art. 
Especially displaying geospatial assets of a specific region on a map where the information associated with the region is missing/unavailable and displaying ordering options for ordering at least 
Therefore, Claims 1-23 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pellegrini et al (US 20210314757 A1):  systems, devices, methods, and media for activating emergency response assets in response to emergency alerts.
Gelfand et al (US 20080268876 A1):  Systems, methods, devices and computer program products which relate to utilizing a camera of a mobile terminal as a user interface for search applications and online services to perform visual searching are provided.
Abhyanker (US 20080221984 A1):  A method, apparatus, and system of user-managed coupons in a geo-spatial environment.
Mathur et al (US 20160202227 A1):  A device may receive sensor data from a sensor device located on a particular farm.
Freeman et al (US 20170140478 A1):  A system and method for providing a listing service for farmers in rural areas. A farmer may be able to "drop a pin" on an interactive map to a location, such as a barn, to where supplies may be delivered by a delivery driver. By providing such a map, natural barriers to entry into a marketplace may be broken down for suppliers, thereby enabling a marketplace to expand with suppliers.
Hong (US 9460175 B1):  a geographic information system (GIS), configured to obtain geospatial data representing a geographic area, assign a projection and coordinate system to the geospatial data, apply a transformation to the geospatial data, and generate a tile cache based on the transformed geospatial data, the tile cache including the determined projection and coordinate system.
Von Kaenel et al (US 20040117358 A1):  a method, system, and program for providing access to spatial data. A request for data is received. Enterprise and third party data are integrated. The .
 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145